Citation Nr: 1759698	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1974 to January 1977, and from September 1990 to June 1991, including a period of service in Southwest Asia during the Persian Gulf War.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO, and a transcript of that proceeding is located in the Legacy Content Manager.

This case was remanded by the Board in April 2015.  After the case was returned, the Board denied the Veteran's claim in a December 2015 Board decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board with instructions to obtain the results of a March 2008 VA sleep study report.  In February 2017, the Board remanded the matter again to obtain the sleep study, and it has since been returned for further appellate review.


FINDING OF FACT

The most probative evidence of record demonstrates that OSA did not have its onset during the Veteran's period of active service, and is not otherwise related to the Veteran's period of service.


CONCLUSION OF LAW

The criteria for service connection for OSA are not met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds compliance with the prior remand directives, including the October 2016 Court Order, to obtain the March 2008 VA sleep study as that study is now of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection: OSA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) are silent for complaints of, treatment for, or diagnosis of OSA or a sleep related problems.  The Veteran's nose, sinuses, mouth, throat, and lungs were routinely assessed as normal.  See February 1991 Southwest Asia Demobilization/Redeployment evaluation report; see April 1991 redeployment examination; see January 1995 Over-40 examination.  In a May 1996 report of medical history, the Veteran denied having or ever having had asthma, shortness of breath, chronic cough, or frequent trouble sleeping.  

In a May 1996 Persian Gulf Registry code sheet, the Veteran indicated that his military occupation specialty (MOS) was a truck driver.  He reported that during the Persian Gulf War, he believed he was exposed to smoke from oil fires, smoke or fumes from tent heaters, cigarette smoke, diesel and/or other petrochemical fumes, and burning trash or feces.  He also reported smoking cigarettes for 10 years, averaging one pack per day.  A May 1996 Persian Gulf Registry examination report documented a normal lung examination.  In the notes associated with the examination, the Veteran reported that during his Gulf War service he was exposed to oil field fires and fly bites, and had completed a pyridostigmine regiment.  He reported being close enough to the oil fires for a few days that he could see them on the horizon.  The rest of the time, he was approximately 50 to 180 miles away from the oil fires.  The Veteran also reported occasional sinusitis and current smoking habit.

A March 2008 VA sleep study demonstrated that the Veteran had been referred for evaluation of possible OSA.  The Epwork Sleepiness Scale at the time of the sleep study was 10, suggesting mild subjective daytime hypersomnolence.  The impressions were moderate OSA and obesity.  

In May 2008, the Veteran wrote that he was recently diagnosed with OSA and had a history of breathing problems since his service during the Persian Gulf War.  The Veteran's wife wrote she and the Veteran married shortly after his return from deployment.  She reported observing that the Veteran had difficulty sleeping through the night, was restless, spent a lot of time tossing and turning, and snored loudly.  She also reported that she had observed him not breathing for at least 30 to 40 second intervals during sleep.  The Veteran's friend, ELM, wrote that he served with the Veteran during the war and noticed the Veteran snored loudly, and had difficulty breathing when he slept.  

In October 2010, the Veteran's private physician, Dr. TMS, noted the Veteran had OSA, and stated that "it is possible that his illness was either acquired or exacerbated by the Gulf War."

In October 2012, a fellow Persian Gulf War platoon member, TO, wrote that during their tour they were exposed to excessive smoke and diesel fumes from truck exhaust and burning oil fiends.  He stated that there were times that he and the Veteran experienced restless nights, snoring episodes, and work with terrible headaches that he attributed to extreme temperature changes, low lying smoke, and ash from the burning oil fields.  He specifically noted that in April 1991 the Veteran would sometimes choke in his sleep, and fall asleep without knowing it.  

The Veteran's private physician, Dr. S, wrote in October 2012 that he had treated the Veteran for over 10 years.  He wrote that the Veteran had rather severe OSA, which the Veteran reported had its onset in 1991 during his deployment.  Dr. S wrote that the Veteran had difficulty sleeping and experienced choking spells during his sleep after being exposed to ash and smoke from burning oil fields.

The Veteran underwent a VA Gulf War examination in May 2013.  At that time, the examiner noted that the Veteran did not have any diagnosed illnesses for which no etiology was established.  The Veteran had a normal physical examination, with the exception of noted OSA.  The examiner indicated that OSA was first diagnosed in March 2008 after a sleep study was significant for sleep disorder breathing.  The Veran had persistent daytime hypersomnolence attributable to sleep apnea.  The examiner also reported that the Veteran's STRs showed no diagnosis or treatment of a sleep disorder during service, and that exposure to environmental hazards during the Gulf War was not a cause for sleep apnea.  He indicated that the lay statements of record regarding in-service symptoms mainly listed respiratory symptoms from smoke inhalation rather than symptoms of OSA.  Regarding the Veteran's wife's testimony regarding snoring and episodes of apnea, the examiner wrote they were unable to determine when the apnea episodes began.  The examiner then opined that the Veteran's OSA was not related to exposure to environmental hazards during the Persian Gulf War.

In May 2013, the Veteran submitted a VA sleep apnea questionnaire completed by his private physician, Dr. S.  Dr. S noted that the Veteran had OSA that was diagnosed in 1991, the same year the Veteran reported his symptoms began, and that the Veteran had significant smoke and toxin exposure in service.  He reported that the Veteran's fatigue, daytime hypersomnolence, and headaches were related to OSA.

At the February 2014 Board hearing, the Veteran testified that his exposure to environmental hazards during the Persian Gulf War caused his OSA.  He reported that during his deployment he lived in a tent and was regularly exposed to smoke and dust from burning oil fields.  He relayed that other soldiers complained that his snoring and choking disturbed their sleep when they shared a tent with him.  Following his return from deployment, he reported he continued to experience fatigue and headaches.  He reported that he was not diagnosed with sleep apnea until approximately 2009 because he had too much pride to be evaluated.  A fellow service-member, TK, also testified that he served with the Veteran in the same unit but at separate commands.  TK relayed that he lived in similar conditions as the Veteran during his employment, and was also exposed to diesel fumes and sand storms.

In July 2015, a VA examiner provided a clarifying opinion regarding the etiology of the Veteran's OSA.  The examiner noted that the STRs were silent for complaints of or treatment for sleep related issues during the Veteran's deployment or upon his return.  Rather, the Veteran was not diagnosed with a sleep related disorder until 2008.  Regarding the 2012 and 2013 correspondence from Dr. S, the examiner reported that Dr. S treated the Veteran for 10 years; and the examiner felt it was likely that had the Veteran been complaining of sleep problems, Dr. S. would have referred the Veteran for a sleep study years earlier.  Regarding the 2013 sleep study questionnaire, the examiner noted that the 1991 diagnosis date was based upon the Veteran's statements and not on any documented evidence.  The VA examiner then explained that the lay statements of record indicating the Veteran had restless sleep and snored were inconsequential because there were many causes for snoring and restless sleep other than OSA.  Similarly, regarding the Veteran's testimony regarding symptoms after deployment, the examiner reported that there were many causes for headaches and daytime somnolence or fatigue other than OSA.  The examiner explained that OSA was the result of a partial or complete obstruction of the upper airway caused by soft tissue collapse in the pharynx.  Thus, OSA was an anatomical abnormality of the airway that was not caused by exposure to smoke or toxins.  Thus, the examiner concluded that the Veteran's OSA did not have its onset during service, nor was it otherwise related to the Veteran's period of service.

In an October 2017 statement, the Veteran wrote that he first developed a sleeping problem while serving in Desert Storm.  He wrote that his fellow soldiers told him on several occasions that he snored loudly.  He wrote that his snoring was so significant he began to b other the entire platoon and was placed strictly on night watch so that the other soldiers could sleep undisturbed.  He wrote that he was sleeping so poorly that he was restricted in his duties due to low strength and stamina.  He wrote that he experienced breathing symptoms for 15 years before being diagnosed with OSA.

Based on the foregoing, entitlement to service connection for OSA is not warranted on a presumptive or direct basis.  The Veteran's reported symptoms have been attributed to the known diagnosis of OSA, thus the provisions of 38 C.F.R. § 3.317 for Gulf War Veterans are not for application.  Also, OSA is not a chronic disease subject to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.

Service connection for OSA is also not warranted on a direct basis as there is no nexus between the Veteran's currently diagnosed OSA and his period of service, to include exposure to environment hazards during the Persian Gulf War.  The Veteran's STRs fail to show that a sleep disorder was diagnosed in service, and the Veteran had no documented in-service sleep related complaints.  During service, all relevant body systems were assessed as clinically normal during and after the Veteran's period of service.  Rather, OSA was not diagnosed until 2008 and the first related complaints of record are several years after separation from service.  On review of the available medical evidence and in-person examination, the 2013 and 2015 VA examiners adequately concluded that the Veteran did not have OSA in service and that OSA was not otherwise related to the Veteran's period of service.  The examiners addressed the lay testimony of record, and explained that there were many causes for in-service snoring and choking noises other than OSA.  The 2013 examiner explained that the Veteran's reported in-service symptoms were related to smoke inhalation rather than symptoms of OSA.  The 2013 and 2015 examiners also explained that exposure to environmental hazards was not a cause for OSA.  Regarding the Veteran's wife's testimony, the 2013 examiner explained that they were unable to determine when the apnea episodes began based on that testimony.  In sum, a nexus between OSA and the Veteran's period of service has not been shown.

In reaching this conclusion, the Board has considered the various lay statements of record noting observable symptoms and reporting that OSA is related to in-service exposures.  The lay witnesses are competent to report observable symptoms, but they have not been shown to have the medical expertise necessary to provide a diagnosis of or etiological opinion on OSA, thus that testimony is not competent and afforded no weight.  Regarding the observable symptoms, the VA examiners provided reasoned medical opinions that those symptoms could be attributable to other causes and were not sufficient evidence to demonstrate that OSA had its onset in service.  The Board places greater weight on the conclusions of the VA examiners in light of their medical expertise and review of the entire claims file, including relevant medical evidence.  

The Board has also considered the 2010, 2012 and 2013 correspondence from Dr. TMS and Dr. S suggesting that it was possible that the Veteran's OSA was either acquired in or exacerbated by the Persian Gulf War because his reported symptoms began after the in-service exposure.  The Board finds that the 2010 private opinion has limited probative value because of its speculative nature, the lack of review of the Veteran's STRs, and the lack of a fully articulated rationale in support of the opinion provided such as a discussion on how the Veteran's OSA would present or develop.  In this regard, the VA examiners more adequately explained that OSA was an anatomical abnormality not related to environmental exposures.  Moreover, the 1991 diagnosis date reported by Dr. S is based on the Veteran's lay testimony alone and is not supported by other evidence of record.  See e.g. Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a medical statement is dependent in part upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Board therefore places greater probative weight on the opinions of the 2013 and 2015 VA examiners who provided a more thorough review of the evidence and more vigorous rational for their conclusions.  In conclusion, the most probative evidence of record demonstrates that the Veteran's OSA is not etiologically related to his period of service and service connection is not warranted.  The evidence preponderates against the claim, and there is no reasonable doubt to be resolved, therefore the claim of entitlement to service-connection for OSA is denied.



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


